ACCEPTED
                                                                                            03-14-00605-CR
                                                                                                    7766292
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/10/2015 2:04:21 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK


                             CAUSE No. 03-14-00605-CR

                          IN THE COURT OF APPEALS             FILED IN
                                                       3rd COURT OF APPEALS
                  FOR THE THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                               AUSTIN, TEXAS           11/10/2015 2:04:21 PM
                                                                    JEFFREY D. KYLE
                                                                         Clerk
                          HOW ARD THOMAS DOUGLAS,
                                  Appellant,

                                         VS.

                              THE STATE OF TEXAS,
                                    Appellee.

                     On appeal from Cause No. D-1-DC-12-900059,
                           in the 331 st Judicial District Court,
                                  Travis County, Texas

      EMERGENCY MOTION TO WITHDRAW AS COUNSEL FOR
                      APPELLANT

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Craig M. Price, counsel for Appellant Howard Thomas

Douglas, and files this his Emergency Motion to Withdraw As Counsel For

AppeHant, and respectfully shows this Court the following:

                                          I.

                   STATUS OF APPELLATE SCHEDULE

      1. Movant is attorney of record for Appellant Howard Thomas Douglas, and

         was retained to represent Appellant at trial and on appeal.

      2. Movant perfected the appeal, filed Appellant's Brief and filed

         Appellant's Reply Brief in response to the Appellee's Brief filed by the

         State.
COUNSEL'S EMERGENCY MOTION TO WlTHDRA W                                 PAGE 1
    3. All briefs have been timely filed, and this matter has been submitted and

       is ready for disposition on the briefs. Therefore, the paiiies are simply

       awaiting a judgment and opinion from the Comi of Appeals.

                                           II.

                       MOV ANT SEEKS TO WITHDRAW
                       TO A VOID FINANCIAL HARDSHIP

    4. Movant seeks to withdraw from his representation of Appellant in order

       to avoid a financial hardship.

    5. Movant has recently accepted a position to work with the Grayson

       County District Atton1ey's Office and will commence work at the

       District Attorney's Office on November 19, 2015. Movant is a single

       father with primary custody of four minor children, and Movant is the

       sole source of income for Movant and his four minor children. Movant's

       cunent employment is not sufficient to provide Movant and his

       dependents with the steady financial security necessary for a family of its

       size.   If Movant is not allowed to withdraw from representation of

       Appellant in this matter, Movant most likely will have to forfeit his new

       position with the Grayson County District Atton1ey's Office, which will

       impose an extreme financial hardship on Movant and his dependents.

    6. Conversely, withdrawal can be accomplished without material adverse

       effect on the interests of the client. The only obligation remaining for


COUNSEL'S EMERGENCY MOTION TO WITHDRAW                               PAGE2
      Appellant's counsel, should a judgment be rendered that is adverse to

      Appellant, is to comply with Tex. R. App. P. 48.4, by sending notice of

      the judgment and opinion to Appellant and apprising him of his right to

      file a pro se petition for discretionary review under Tex. R. App. P. 68

      with the Texas Comi of Criminal Appeals.

    7. Movant and Appellant entered into a written fee agreement regarding the

      trial and the appeal of this matter, but Appellant has not paid the entirety

      of the fee agreement. If Appellant is not able to retain an attorney to

      represent him during the sho1i remainder of this matter, it is reasonable to

      assume that this Court could remand the matter of whether Appellant is

      indigent to the trial comi for a detennination of whether Appellant is

      entitled to a court-appointed attorney, and any expense to Travis County,

      Texas - given the status of the case at this time - would be minimal.

    8. This withdrawal is not sought for the purposes of delay, but so that

      justice can be done.

    9. The last known adldliress foir Howairdl Thomas Dougllas rn 5729

      Lebanon Road!, suite 144-155, Frisco, Texas 75034.

    10. There currently are NO PENDING DEADLINES in this matter.

    11. A copy of this motion has been delivered to Appellant Howard Thomas

      Douglas at his last known address, and Appellant was thereby notified in

      writing of his right to object to this motion.

COUNSEL'S EMERGENCY MOTION TO WITHDRAW                             PAGE3
                                          III.

                   MOVANT SEEKS EMERGENCY RELIEF

    12. Movant respectfully moves this Comi to treat this Motion to Withdraw

       as an Emergency Motion to Withdraw, as permitted by Tex. R. App. P.

       10.3(a)(3), and dispense with the ten (l 0) day waiting period typically

       accorded motions before the Comi of Appeals. See Tex. R. App. P.

       10.3(a).

    13. Movant submits that this matter constitutes an emergency because

       Movant is scheduled to begin his new employment with the Grayson

       County District Attorney's Office on November 19, 2015, and, unless

       this Court designates this matter as an emergency and rules before the

       expiration of ten days after the motion was filed, it is highly likely that no

       decision will be reached before November 19, 2015, and Movant very

       well may have to forfeit his new position with the District Attorney's

       Office, thereby causing Movant to suffer extreme financial hardship.

    14. Based on the foregoing, Movant respectfully moves this Court to treat

       this matter as an emergency motion to withdraw, to forego the ten-day

       waiting period before ruling and to rule as soon as possible but at least

       before November 19, 2015.




COUNSEL'S EMERGENCY MOTION TO WITHDRAW                                PAGE4
                                       IV.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Movant Craig M. Price

respectfully moves this Court to grant Movant's emergency motion to withdraw as

counsel for Appellant without waiting ten (10) days for either Appellant or the State

to file a response, and to grant Movant's motion to withdraw as counsel for

Appellant. Movant further seeks such other relief to which he may be entitled, at

law or in equity.

                                       Respectfully submitted,

                                       /S/ Craig M. Price
                                       Craig M. Price
                                       State Bar No. 16284170
                                       cmp@hammerle.com
                                       Hammerle Finley Law Fi1111
                                       2871 Lake Vista Dr., Suite 150
                                       Lewisville, Texas 75067
                                       Tel: (972) 436-9300
                                       Fax: (972) 436-9000
                                       Atto111ey for Appellant

                              NOTICE TO CLIENT

      This is to notify you that this Motion for Withdrawal of Counsel may be set
for hearing at the time and place stated at a later date. You do not have to agree to
this motion and if you contest the withdrawal of Craig M. Price as attorney in this
cause, you should either appear at the hearing or object in writing. If you do not
oppose Craig M. Price's withdrawal as attorney of record in this case, you may
appear in court, in writing, and infonn the judge that you agree with this Motion.

/S/ Craig M. Price
Craig M. Price


COUNSEL'S EMERGENCY MOTION TO WITHDRAW                                  PAGES
                     CERTIFICATE OF CONFERENCE

      I certify that Movant attempted to confer with counsel for the State of Texas,
on November 6, 2015, via e-mail, regarding the merits of this Motion, but was
unable to confer with the State.

     I certify that Movant attempted to confer with Appellant via telephone on
November 5 and November 6, 2015, by telephone, but was unable to confer with
Appellant regarding the merits of this Motion.

                                             IS/ Craig M. Price
                                             Craig M. Price

                                VERIFICATION

STATE OF TEXAS                        §
                                      §
COUNTY OF DENTON                      §

      BEFORE ME, the undersigned Notary Public, on this day personally
appeared CRAIG M. PRICE, who being by me duly sworn on his oath deposed
and said that he is the Attorney for Howard Thomas Douglas, in the above entitled
and numbered cause; that he has read the above and foregoing motion, and that
every statement contained therein is within his personal la1owledge and is true and
c01Tect.


                                             Craigc:.eric:    L
   SUBSCRIBED AND SWORN TO BEFORE ME on the 6th day of November,
2015, to certify which witness my hand and official seal.


                                           ~iioolth~h»                .ildhhJ_,.
                                            Notary Public, State of Texas   0YLA--
                                                                               J




COUNSEL'S EMERGENCY MOTION TO WITHDRAW                               PAGE6
                       CERTIFICATE OF SERVICE

      This is to ce1iify that on November 6, 2015, a true and correct copy of the
above and foregoing document was served on the District Att0111ey's Office, Travis
County, PO Box 1748, Austin, Texas 78767, bye-service, and on Appellant, via e-
mail at his personal e-mail address.

                                           IS/ Craig M. Price
                                           Craig M. Price




COUNSEL'S EMERGENCY MOTION TO WITHDRAW                              PAGE7